 320DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDSuperior Industries International,Inc.andInterna-tionalUnion,UnitedAutomobile,Aerospaceand Agricultural Implement Workers of Amer-ica,UAW,Amalgamated Local No. 645. Case31-CA-17361June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn November 3, 1988, the General Counsel ofthe National Labor Relations Board issued a com-plaint alleging that the Respondent had violatedSection 8(a)(5) and(1) of theNational Labor Rela-tionsAct byeliminating bargaining unit positionsand subcontracting unitwork,without prior noticeto the Union and without havingafforded theUnion an opportunity to negotiate and bargain asthe exclusive collective-bargaining representativeof theRespondent's employees;and by refusing theUnion's request to bargain and to furnish informa-tion.'The Respondent filed an answerinwhich iteither denied the complaint allegations or statedthat it was without knowledge of the allegations.On January17, 1989,the General Counsel filed aMotion to Strike Portions of the Respondent'sAnswer and for Partial Summary Judgment. OnJanuary 23, 1989,the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the motion should not begranted.The Respondent filed a response. TheChargingPartyfiled a response and a brief in sup-port ofthe General Counsel'sMotion to Strike andfor Partial Summary Judgment.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on the Motion to Strike Portions of theRespondent's Answer and for Partial SummaryJudgmentThe GeneralCounsel requests that the portionsof theRespondent's answer responding to com-plaint allegations1,2, 3, 4, 6,7, and 8 be stricken,aswell as the Respondent's "affirmative defenses"in paragraph 2, page 1, and in paragraph 3, page 2,of its answer,under Sections 102.20 and 102.21 ofthe Board'sRules and Regulations.Section 102.20of theBoard'sRules and Regulations provides asfollows:We take administrative notice of the unpublished Decision and Certi-fication of Representative issued on May 21,1987 (Case 31-RC-5728),and ofSuperior Industries,289 NLRB834 (1988),SuperiorI (Case 31-CA-16587),in which the Board affirmed the certification.The respondent shall, within 14 days from theservice of the complaint, file an answer there-to.The respondent shall specifically admit,deny, or explain each of the factsalleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operatingas a denial.All allegations in the complaint, if no answeris filed, or anyallegationin the complaint notspecifically denied or explainedin an answerfiled,unlessthe respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board,unlessgood cause tothe contrary is shown.Section 102.21, in pertinent part, states "[i]f ananswer . . .is signedwith intent to defeat the pur-pose of this rule, it may be stricken as sham andfalse and the action may proceed as though theanswer had not been served." InDPM of Kansas,Inc.,261NLRB 220 fn. 2 (1982), cited with ap-proval inM. J. Santulli Mail Services,281NLRB1288, 1290 (1986), the Board noted that Section102.20was "qualified by Section 102.21 to theextent that an answer may be stricken if it is asham and false, in which event the action may pro-ceed as though the answer had not been served."Paragraph 1 of the complaint alleges that thecharge in this case was filed by the Union on Sep-tember 22, 1988, and that a copy was served on theRespondent by certified mail about September 24,1988.The Respondent stated that it was withoutknowledge of the truth of the allegation. As exhib-itsattached to the Motion for Partial SummaryJudgment, theGeneralCounsel has providedcopies of the charge, the notice and acknowledg-ment of filing of charge, and a photocopy of thesigned postal return receipt No. 583363657 (Exh.D). In its response to the Notice to Show Cause,the Respondent stated that the documents compos-ing Exhibit D are "unauthenticated." We find thattheRespondent has not controverted the docu-ments in Exhibit D and thus the exhibit is deemedto be true and establishes the filing and service ofchargeas alleged.Accordingly, the Respondent'sanswer isfrivolous and sham and we grant theGeneral Counsel's motion to strike.2Paragraph 2(a) of the complaint alleges that theRespondent is a California corporation with anoffice and place of business in Van Nuys, Califor-nia,whereit is engagedin the manufacture of castaluminum wheels and autoaccessories.Paragraph2Handy Hardware Wholesale,222 NLRB 373 fn. 6 (1976) (lack ofknowledge of filing andservice ofcharge);Jason/Empire,Inc.,212NLRB 137 fn. 4 (1974) (denial of filing and service of charge).295 NLRB No. 36 SUPERIOR INDUSTRIESINTERNATIONAL3212(b) of the complaint alleges that in the course andconduct of its business,the Respondent annuallysells and ships goods or services valued in excess of$50,000 directly to customers located outside theState of California. The Respondent denied theseallegations.Paragraph 3 of the complaintallegesthat the Re-spondent is an employer engaged in commerce andin a business affecting commerce within the mean-ing of Section 2(6) and (7) of the Act. The Re-spondent stated that it is without knowledge of thisallegation.The General Counsel requests the Board tostrike these portions of the Respondent's answer re-sponding to complaint paragraphs 2(a), 2(b), and(3) because the facts set forth in these paragraphswere stipulated to by the Respondent in Case 31-RC-5728, the earlier representation case. The Re-spondent,in its response to the Notice to ShowCause,states that the General Counsel's"claim"that the Respondent stipulated that it is engaged incommerce and is a statutory employer"is not accu-rate."The Respondent also alleges that "there is norecord stipulation of facts applicable to the timeframe encompassed.. .in 1988." However, theRespondent fails to provide any evidence to con-travene its previous stipulation in the representationcase that it is an employer engaged in commerceunder Section 2(6) and (7) of the Act. Also, inSu-perior I,the Board found that the Respondent wasan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. As theRespondent previously stipulated to the facts setforth in complaint paragraphs 2 and 3 and as theRespondent has not proffered any evidence to con-travene the earlier stipulation,we find that itsdenial and alleged lack of knowledge are frivolous.We grant the motion to strike.3Paragraph 4 of the complaint alleges that theUnion is a labor organization under Section 2(5) ofthe Act. The Respondent states that it is withoutknowledge as to paragraph 4. The Respondent, inagreeing to the Stipulation for Certification onConsent Election in Case 31-RC-5728, stipulatedthat the Union was a labor organization. Also, inSuperior I,the Board found that the Union is alabor organization under theAct.Wealso take ad-ministrative notice that the Board has previouslyfound that the International Union, United Auto-3 Spring Valley Farms,274 NLRB 643 (1985);Dollar Rent-A-Car,250NLRB 1361 (1980) (denial of commerce facts);andHandy,fn. 4 supra;andEmpire Dental Co.,211 NLRB 860 (1974) (denial of status as a statu-tory employer).See alsoWesternTemporaryServices, 278NLRB 469(1986)mobile,Aerospace and Agricultural ImplementWorkers of America (UAW), Local 645, is a labororganization under Section 2(5) of the Act.SeeEs-tablishment Industries,284 NLRB 121 (1987). Ac-cordingly,we find that the Respondent'sallegedlack of knowledge regarding paragraph 4 is frivo-lous.4We grant the motion to strike.Paragraph 6 of the complaint sets forth the de-scription of the unit and states that the unit is ap-propriate for purposes of collective bargaining. TheRespondent states that it is without knowledge ofthe truth of the allegation. The General Counselrequests we strike this portion of the Respondent'sanswer because the Respondent stipulated to theappropriateness of the unit in the prior representa-tion case. In its response to the Notice to ShowCause, the Respondent states that the GeneralCounsel's "claim" that the Respondent previouslystipulated to the appropriateness of the unit "is notaccurate" and "there is no record stipulation offacts applicable to the time frame encompassed .. .in 1988." The Respondent fails to provide any evi-dence to contravene its previous stipulation, or toestablish that the relevant circumstances havechanged materially since its stipulation was en-tered.The Board affirmed the appropriateness ofthe unit inSuperior I.It is well settled that in theabsence of newly discovered or previously unavail-able evidence or special circumstances a respond-ent in a proceeding alleging a violation of Section8(a)(5) is not entitled to relitigate issues whichwere or could have been litigated in a prior repre-sentation proceeding.5We find the portion of theRespondent's answer responding to paragraph 6 tobe frivolous and we grant the motion to strike it.6Paragraph 7 of the complaint relates the historyof the representation case and states that on August30, 1984, a majority of the unit employees selectedthe Union as their collective-bargaining representa-tive; and that on May 21, 1987, the Regional Di-rector certified the Union as the collective-bargain-ing representative for the employees listed in para-graph 6. Paragraph 8 of the complaint alleges thatsince August 30, 1984, the Union has been the ex-clusive collective-bargaining representative of theemployees in the unit. The Respondent has deniedboth allegations.4Wickes Furniture,261NLRB 1062 fn. 4 (1982),Jobbers' Supply,242NLRB 518 fn. 2 (1979);Handy,supra,fn. 4,Graneto Datsun,220 NLRB399 fn 1 (1975); and S & SProduct Engineering Services,210 NLRB 912fn. 2 (1974).5Empire Dental Co.,supra.6Handy,supra;Jason,supra;Graneto,supra(denial of the appropriate-ness of the unit). 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel requests we strike theseportions of the Respondent's answer because in theprior representation case the Board determined thatthe August 30, 1984 election was valid and certi-fied the Union as the exclusive collective-bargain-ing representative.The Respondent'sobjectionswere overruled and the Union was certified as theexclusivecollective-bargaining representative ofthe unit employees in the underlying case.InSupe-rior Ithe Board affirmed its findings in the repre-sentation case and ordered the Respondent to rec-ognize and bargain with the Union as the exclusivecollective-bargaining representative of the unit em-ployees.We find the portions of the Respondent'sanswer responding to paragraphs 7 and 8 to befrivolous and we grant the motion to strike.7The Respondent'saffirmative defense in para-graph 2,page 1,of its answer alleges that a Region31 supervisor and another General Counsel lawyer"believed"certain testimony and affidavits relatingto the Respondent's exceptions and contentions inthe earlier representation case.The General Counsel contends that thisallega-tion is "inflammatory,without foundation, spuri-ous, irrelevant,and serve[s]no legitimate purpose"and requests that it be stricken under Section102.21 of the Board'sRules and Regulations.The Respondent opposes the motion to strike.The Respondent argues that the issues encom-passed in the testimony and affidavits"believed"by theRegion 31 supervisor and the GeneralCounsel attorney were "never`previously litigat-ed."'The Board fully considered the Respondent'sevidence as to alleged objectionable conduct in theearlier representation case.We find this affirmativedefense to be frivolous and irrelevant and strike itunder Section102.21of the Board'sRules andRegulations.The Respondent's affirmative defense in para-graph 3,page 2,of its answer alleges that the Gen-eral Counsel is engaged in a "cover-up" and allegesthat Board election procedures are the subject ofconcern,and are under investigation,by "at leastforty [unnamed]U.S. Senators and Congressmen."The General Counsel contends that this allegationis"inflammatory, without foundation, spurious, ir-relevant,and serve[s] no legitimate purpose" andrequests that it be stricken under Section 102.21 ofthe Board'sRules and Regulations.The Respond-ent opposes the motion to strike.We find this af-7We note thatSuperior I iscurrently on appeal before the Court ofAppeals for the Ninth Circuit.However, unless and until the court re-verses our Decision and Order in Superior I, we have made a final deter-mination that the Union is the exclusive collective-bargaining representa-tive of the unit employeesfirmative defense to be frivolous and irrelevant andstrike it under Section102.21of the Board'sRulesand Regulations.We grant the General Counsel'smotion thatthose portions of the Respondent's answer respond-ing to complaint allegations1, 2, 3, 4, 6,7, and 8 bestricken.The matters alleged in the complaint withrespect thereto are deemed to be true.We alsostrike the Respondent's"affirmative defenses" inparagraph 2, page 1,and in paragraph 3, page 2, ofits answer,under Sections102.20'and 102.21 of theBoard's Rules and Regulations."Based on the above findings,we grantthe Gen-eralCounsel'sMotion to Strike and for PartialSummary Judgment.We willremand this case tothe Regional Directorfor furtherproceedings con-cerning the alleged 8(a)(5) and(1) violations.ORDERIt is orderedthat the General Counsel'sMotionto StrikePortionsof theRespondent'sAnswer andfor PartialSummary Judgment is granted in full.IT IS FURTHER ORDERED that this proceeding isremandedto theRegional Directorfor Region 31for the purposeof issuing a notice of hearing andscheduling a hearing before an administrative lawjudge.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serveon theparties adecision containing findings,conclusions,and rec-8In its answer,the Respondent stated:"[a]llRespondent's argumentsand all the documents, transcripts and exhibits in NLRB Cases 31-CB-5999,6093 [sic], 6223,RC-5728,CP-531,CA-16587, CC-1836, US.Court of Appeals for the First Circuit No 88-1917 and U.S.Court ofAppeals for the Ninth Circuit Nos. 88-7297 and 88-7374 are hereby in-corporated by reference herein" The General Counsel requests theBoard to strike the Respondent's attempt to incorporate by reference allthe above material because the Respondent's reference to the material isvague and ambiguous and it cannot be ascertained what issues the Re-spondent is raising as its defense to the present complaint.Also, accord-ing to the General Counsel,the Respondent has not shown which por-tions of the material are relevant to the present caseWe agree with theGeneral Counsel and we shall strike the incorporation of the above-men-tioned documents from the answer.In particular regard to the Respondent's attempt to incorporate by ref-erence all the documents relating to the prior representation case and toSuperior I,we have taken administrative notice of these cases.However,we will not incorporate all the documents from those cases into therecord in this case because the Respondent has failed to show their rel-evance to the present case.In Its response to the Notice to Show Cause, the Respondent attemptedto incorporate by reference certain correspondence regarding Freedomof Information Act requests in cases other than the present case. Westrike this incorporation because the Respondent has failed to show therelevance of this matter to the present caseIn its answer and response to the Notice to Show Cause,the Respond-ent requests the Board consolidate the present case with the cases listedabove The General Counsel requests that the Respondent's request bestricken because Case 31-CA-16587 is currently before the Court of Ap-peals for the Ninth Circuit and the other cases are closed,withdrawn, ordismissed.We grant the General Counsel'smotion to strike the Respond-ent's requestThe Respondent moves that the hearing in this case be rescheduled toFebruary 26, 1989.The issue is moot. SUPERIOR INDUSTRIESINTERNATIONAL323ommendations based on all the record evidence.Section 102.46 of the Board's Rules and Regula-Following the service of the administrative lawtions shall apply.judge'sdecision on the parties, the provision of